Title: James Madison to Robley Dunglison, 15 September 1829
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 15. 1829
                            
                        
                          
                        The youth John Chapman nearly related to our family, having become a Student of the University, and being
                            desirous as his father is, that he may be personally known to you, I can not refuse a line for the purpose. I can not
                            speak of him, from much personal knowledge. But if he inherits, as I trust he does, the estimable qualities of his father,
                            I shall not regret the liberty I am taking.
                        We were much disappointed in not having the promised pleasure of a call on your return from your Northern
                            tour. We hope Mrs. Dunglison & yourself, will keep the unpaid debt in remembrance, as we shall certainly do.
                            Accept for you both, the respects & salutations in which Mrs. M. cordially joins
                        
                        
                            
                                James Madison
                            
                        
                    